DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
Regarding independent claims 1, 11, 17 and 33:
Applicant submitted (Remarks, pages 8-10) that the cited art does not disclose or suggest “the RE offset is related to a demodulation reference signal (DMRS) port number, and the RB offset is related to an identifier of a terminal device” and “determining, by the communication device, the frequency domain position of the PTRS based on the RE offset and the RB offset” as cited in the independent claim 1. The examiner respectfully disagrees.
Maki teaches “the RE offset is related to a demodulation reference signal (DMRS) port number”. In [0150], Maki discloses “the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-RS are mapped. That is, the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present”. In [0171], Maki discloses “a PT-RS of Antenna Port Number 1 (Port 1) may be allocated onto an RE of a subcarrier on which a DMRS of Antenna Port Number 1 is present”. That is, the RE of a subcarrier of PT-RS is related to DMRS port number.
Lee teaches “the RB offset is related to an identifier of a terminal device”. In [0143], Lee discloses “All or a subset of PRBs may be used for PNRS transmission. When a subset of PRBs carries PNRS, the subset of PRBs that carry PNRS may be determined based on one or more of following: DM-RS port or a set of DM-RS ports allocated or indicated in an associated DCI or WTRU specific parameters  … A WTRU-specific parameter (e.g., WTRU-ID, C-RNTI, scrambling identity, scrambling identity of PNRS, etc.) may be provided. For example, a first WTRU may transmit (or receive) every 2nd PRB of the scheduled PRBs with a PRB offset=0 while a second WTRU may transmit (or receive) every 2nd PRB of the scheduled PRBs with a PRB offset=1”. Thus, WTRUs with different IDs have different PRB offset values of PNRS.
Maki teaches “determining, by the communication device, the frequency domain position of the PTRS based on the RE offset and the RB offset”. In [0158], Maki discloses “the transmitter 100 maps, onto a subcarrier, a PT-RS subject to the same precoding as DMRS Port Number 1. In so doing, the transmitter 100 selects one subcarrier as an initial position from among subcarriers, included in NUE_BW RBs (1 RB=12 subcarriers here) assigned to the mobile station, over which DMRSs of DMRS Port Number 1 are transmitted and maps the PT-RS onto the subcarrier in the initial position thus selected. In selecting an initial position (subcarrier), the transmitter 100 uses a pseudo-random number function and at least one of the cell ID, the group ID, and the UE ID”. Thus, an initial position of the PT-RS is assigned to a subcarrier (i.e., RE offset) from among NUE_BW RBs (i.e., the RB offset is the RB from NUE_BW RBs where the PT-RS is assigned).
Therefore, for the reasons shown above, the prior art by Maki and Lee clearly teaches all the limitations in independent claims 1, 11, 17 and 33.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 9-11, 15-17 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US 2020/0295893) in view of Lee et al. (US 2020/0008228, relying on the provisional application 62/519,424).
Regarding Claim 1, Maki teaches a method, comprising:
determining, by a communication device, an offset of a frequency domain position of a phase tracking reference signal (PTRS) ([0150] the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-RS are mapped. That is, the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present), wherein the offset of the frequency domain position of the PTRS comprises a resource element (RE) offset ([0150] the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-RS are mapped), the RE offset is related to a demodulation reference signal (DMRS) port number ([0150] the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-RS are mapped. That is, the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present; [0171] a PT-RS of Antenna Port Number 1 (Port 1) may be allocated onto an RE of a subcarrier on which a DMRS of Antenna Port Number 1 is present);
determining, by the communication device, the frequency domain position of the PTRS based on the RE offset and the RB offset ([0158] the transmitter 100 maps, onto a subcarrier, a PT-RS subject to the same precoding as DMRS Port Number 1. In so doing, the transmitter 100 selects one subcarrier as an initial position from among subcarriers, included in NUE_BW RBs (1 RB=12 subcarriers here) assigned to the mobile station, over which DMRSs of DMRS Port Number 1 are transmitted and maps the PT-RS onto the subcarrier in the initial position thus selected. In selecting an initial position (subcarrier), the transmitter 100 uses a pseudo-random number function and at least one of “the cell ID, the group ID, and the UE ID”); and
sending or receiving, by the communication device, the PTRS based on the frequency domain position of the PTRS ([0044] a transmitting unit 107 (transmitting circuit) that transmits a signal containing the PT-RS; [0150] a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present.).
	However, Maki does not teach the offset of the frequency domain position of the PTRS comprises a resource block (RB) offset, the RB offset is related to an identifier of a terminal device.
	In an analogous art, Lee teaches the offset of the frequency domain position of the PTRS comprises a resource block (RB) offset ([0143] A WTRU-specific parameter (e.g., WTRU-ID, C-RNTI, scrambling identity, scrambling identity of PNRS, etc.) may be provided. For example, a first WTRU may transmit (or receive) every 2nd PRB of the scheduled PRBs with a PRB offset=0 while a second WTRU may transmit (or receive) every 2nd PRB of the scheduled PRBs with a PRB offset=1), the RB offset is related to an identifier of a terminal device ([0143] All or a subset of PRBs may be used for PNRS transmission. When a subset of PRBs carries PNRS, the subset of PRBs that carry PNRS may be determined based on one or more of following: DM-RS port or a set of DM-RS ports allocated or indicated in an associated DCI or WTRU specific parameters  … A WTRU-specific parameter (e.g., WTRU-ID, C-RNTI, scrambling identity, scrambling identity of PNRS, etc.) may be provided. For example, a first WTRU may transmit (or receive) every 2nd PRB of the scheduled PRBs with a PRB offset=0 while a second WTRU may transmit (or receive) every 2nd PRB of the scheduled PRBs with a PRB offset=1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Maki’s method so that PTRS resources can be more evenly distributed among different PRBs to minimize the collisions from different UEs. Thus, the phase error can be suppressed and the system performance can be improved.

Regarding Claim 6, the combination of Maki and Lee, specifically Maki teaches the determining, by the communication device, an offset of the frequency domain position of the PTRS comprises:
determining, by the communication device, the RE offset of the frequency domain position of the PTRS based on the DMRS port number and a first mapping relationship, wherein the first mapping relationship comprises a correspondence between the DMRS port number and the RE offset of the frequency domain position of the PTRS ([0150] the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-RS are mapped. That is, the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present; [0171] a PT-RS of Antenna Port Number 1 (Port 1) may be allocated onto an RE of a subcarrier on which a DMRS of Antenna Port Number 1 is present).

Regarding Claim 7, the combination of Maki and Lee, specifically Maki teaches the first mapping relationship is configured by a network device for the terminal device ([0072] subcarriers onto which PT-RSs are mapped may be associated with each separate cell ID, group ID, or UE ID or may be notified from a base station to a mobile station by higher layer signaling; [0032] the density of allocation of PT-RSs is notified by a PT-RS dedicated control signal from a base station (explicit notification); [0232] In each RB onto which a PT-RS is mapped, a relative subcarrier position onto which the PT-RS is mapped may be a preset value, a value notified from a higher layer).

Regarding Claim 9, the combination of Maki and Lee, specifically Maki teaches the RE offset is further related to: scheduling information of a DMRS ([0150] the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-RS are mapped. That is, the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present; [0171] a PT-RS of Antenna Port Number 1 (Port 1) may be allocated onto an RE of a subcarrier on which a DMRS of Antenna Port Number 1 is present), wherein the DMRS is associated with the PTRS ([0150] the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-RS are mapped), the scheduling information of the DMRS includes the DMRS port number ([0150] the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present), and the scheduling information of the DMRS further comprises one or more of the following information: a DMRS port pattern, resource element mapping, a subcarrier index to which the DMRS is mapped, or a resource element to which the DMRS is mapped ([0150] the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present).

Regarding Claim 10, Maki does not teach a range of a resource block number allocated to the terminal device for determining the frequency domain position of the PTRS is 0, 1, ..., and N-1 that are obtained after physical resource block numbers for resource scheduling are sorted in ascending order, wherein N is a quantity of RBs comprised in a bandwidth scheduled by the network device for the terminal device.
In an analogous art, Lee teaches a range of a resource block number allocated to the terminal device for determining the frequency domain position of the PTRS is 0, 1, ..., and N-1 that are obtained after physical resource block numbers for resource scheduling are sorted in ascending order, wherein N is a quantity of RBs comprised in a bandwidth scheduled by the network device for the terminal device ([0118] A PTRS density (e.g., in frequency domain may be referred to as a PTRS subcarrier) is used every Np scheduled PRBs, … The allocated PRBs may be ordered from 0 to Nprb-1 irrespective of the PRB locations, wherein Nprb may be referred to as the number of PRBs allocated for the WTRU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Maki’s method so that PTRS resources can be distributed among different RBs to minimize the collisions from different UEs. Thus, the phase error can be suppressed and the system performance can be improved.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 21, Maki does not teach the determining, by the communication device, an offset of the frequency domain position of the PTRS comprises: determining, by the communication device, the RB offset of the frequency domain position of the PTRS based on the identifier of the terminal device and a second mapping relationship, wherein the second mapping relationship comprises a correspondence between the identifier of the terminal device and the RB offset of the frequency domain position of the PTRS.
In an analogous art, Lee teaches the determining, by the communication device, an offset of the frequency domain position of the PTRS comprises: determining, by the communication device, the RB offset of the frequency domain position of the PTRS based on the identifier of the terminal device and a second mapping relationship ([0118] A PTRS density (e.g., in frequency domain may be referred to as a PTRS subcarrier) is used every Np scheduled PRBs, wherein the starting PRB may be determined based on at least one of a fixed number (e.g., a first PRB of the scheduled PRBs), a configured number (e.g., a higher layer configured parameter), a number determined based on a WTRU-specific parameter (e.g., WTRU-ID, scrambling ID), and a cell specific parameter (e.g., cell-ID). The allocated PRBs may be ordered from 0 to Nprb-1 irrespective of the PRB locations, wherein Nprb may be referred to as the number of PRBs allocated for the WTRU), wherein the second mapping relationship comprises a correspondence between the identifier of the terminal device and the RB offset of the frequency domain position of the PTRS ([0118] the starting PRB may be determined based on at least one of a fixed number (e.g., a first PRB of the scheduled PRBs), a configured number (e.g., a higher layer configured parameter), a number determined based on a WTRU-specific parameter (e.g., WTRU-ID, scrambling ID)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Maki’s method so that PTRS resources can be distributed among different RBs to minimize the collisions from different UEs. Thus, the phase error can be suppressed and the system performance can be improved.

Regarding Claim 22, the combination of Maki and Lee, specifically Maki teaches the communication device is the terminal device or a network device ([0031] PT-RSs are used between a base station (BS, eNB, gNB) and a mobile station (terminal, UE) notified from the base station by higher layer signaling).

Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 21.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 22.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 21.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 22.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang et al. (US 2020/0106584) teaches method of joint indication information to notify parameter information such as DMRS, MCS, and PTRS.
Kundargi et al. (US 2018/0287759) teaches method of measurement based selection of PTRS ports.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413